LyoN, J.
The answer is clearly frivolous. First. The first defense pleaded is nil debet, which is entirely inappropriate to an action of assumpsit, and may always be treated as a nullity when pleaded in such an action. 1 Chitty’s Pl. (7th Eng. ed.), 518. Second. The corporate character of the plaintiff is not specifically denied, as required by the statute. R. S., 1012, sec. 4199. A denial of knowledge or information thereof sufficient to form a belief falls far short of such a denial. Hence the answer raises no issue in that behalf. Third. The denial that the defendant agreed in writing to pay interest on the account, is not responsive to the allegation- in the complaint that he' expressly agreed to pay interest thereon, and presents no issue. The defense is a negative pregnant. Fourth. The last defense is badly pleaded. The answer does not deny that the defendant purchased of the plaintiff the goods specified in the complaint; and if the defendant desired to setup as a defense that the plaintiff had assigned the claim, he should have .stated that fact in his answer.
By the Cov/rt. —Judgment affirmed.